Citation Nr: 1815360	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a cerebrovascular disease.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a head trauma, and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a liver condition, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2005 to February 2006 and May 2006 to February 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, April 2011 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Veteran initially filed a claim of entitlement to service connection for anxiety, posttraumatic stress disorder (PTSD), depressive disorder, insomnia and intermittent explosive disorder   However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

The Board further notes that service connection for an acquired psychiatric disorder and right ankle disability were initially considered and denied in a March 2009 rating decision.  Subsequent to these denials, VA received more of the Veteran's service treatment records.  Under such circumstances, there is no need to undertake a new and material evidence analysis to determine if the claim should be reopened.  In this regard, 38 C.F.R. § 3.156 (c) specifically provides that in such a case the claim will be reconsidered.  Accordingly, the Board finds that the issues of entitlement to service connection for an acquired psychiatric disorder and right ankle disability are in appellate status under a merits analysis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran asserts he was granted disability benefits from the Social Security Administration (SSA).  See December 2017 Board hearing.  However, there is no documentation in the claims folder that the Veteran applied for SSA disability benefits or is receiving SSA disability benefits.  Such records, if they exist, could have a dispositive effect on the Board's decision.  VA must make reasonable attempts to obtain relevant records held by a government agency.  38 C.F.R. § 3.159(c)(2).  Therefore, the RO should make reasonable attempts to obtain the SSA records.

Second, the Veteran claims service connection for an acquired psychiatric disorder and was afforded a VA examination in January 2011.  The examiner diagnosed the Veteran with malingering and a personality disorder, explaining that the pattern of his personality disorder was not related to any "supposed" service connected traumas.  However, in making this determination, the examiner did not reference the Veteran's documented psychiatric treatment during service from 2006 to 2008 and diagnosis of adjustment disorder with anxiety and depressed mood.  Therefore, the Board finds a new examination is necessary to assess the Veteran's current psychiatric disorder and whether it is related to service. 
Third, the Veteran claims service connection for a cerebral vascular disease.  Post-service records reveal the Veteran complained of bradykinesia and dysarthria and physicians questioned whether his prescribed Abilify was causing his extrapyramidal side effects.  After his Abilify was discontinued, his symptomatology improved.  Also, while a CT scan was negative for a stroke, it revealed dilated ventricles, compatible with hydrocephalus.  See August 2009 Western Baptist Hospital record.  A December 2008 VA treatment record notes the Veteran was prescribed Abilify for his psychiatric disorder.  Therefore, the Board finds the issue of service connection for a cerebral vascular disease is intertwined with his claim for an acquired psychiatric disorder.  

Finally, the Veteran claims service connection for a right ankle disability.  VA treatment records note the Veteran underwent a CT scan of his right ankle in Brooklyn, New York in December 2009.  See May 2010 record noting a diagnosis of osteoarthritis of the right ankle.  However, such CT scan is not associated with the record.  Therefore, such records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from the New York Health Care System, to include a December 2009 CT scan of his right ankle, and from the North Florida/South Georgia Veterans Health System since November 2017, as well as any associated outpatient clinics to include the Ocala Community Based Outpatient Clinic.  

2.  Also, attempt to obtain any records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

3.  DO NOT PROCEED WITH THE FOLLOWING INSTRUCTIONS UNTIL ALL OF THE ABOVE RECORDS ARE OBTAINED, TO THE EXTENT POSSIBLE.

4.  Then, schedule the Veteran for a VA psychiatric examination.  

After examining the Veteran, based on a review of the claims folder, including his in-service psychiatric complaints and treatment from 2006 to 2008, and diagnosis of adjustment disorder with anxiety and depressed mood, the examiner is requested to offer the following opinions with full supporting rationale:

* Does the Veteran meet the DSM criteria for PTSD and if so, what reported stressor or stressors supports such a diagnosis?  

* Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely  as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

5.  Then, the RO should review the record and the additional evidence obtained and determine whether any further etiology opinions are needed with respect to the service connection claims, to include a new VA examination of the Veteran's right ankle if evidence reveals a current right ankle disability.  

6.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
MICHELLE L .KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

